                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


ANDRA BUTLER,                                   )
                                                )
       Petitioner,                              )          No. 2:18-cv-02660-TLP-tmp
                                                )
v.                                              )
                                                )
ANGELA OWENS,                                   )
                                                )
       Respondent.                              )


                     ORDER DIRECTING RESPONDENT TO RESPOND
                      TO PETITION PURSUANT TO 28 U.S.C. § 2241


       Petitioner Andra Butler, Bureau of Prisons register number 22916-076, an inmate

incarcerated at the Federal Correctional Institution in Memphis, Tennessee (“FCI Memphis”),

filed a pro se Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241 (“§ 2241 Petition”)

on September 29, 2017. (ECF No. 1.) Petitioner paid the filing fee. (ECF No. 4.) The Clerk

shall record the Respondent as Angela Owens, Warden of FCI Memphis.

       The Clerk is DIRECTED to serve a copy of the § 2241 Petition and this Order on

Respondent by certified mail pursuant to Rule 4 of the Rules Governing Section 2254 Cases in

the United States District Courts.1 The Clerk is further DIRECTED to provide a copy of the §

2241 Petition to the United States Attorney for the Western District of Tennessee, U.S. Attorney

General William Barr, and Hugh J. Hurwitz, Acting Director of the Federal Bureau of Prisons.




1
 These Rules are applicable to habeas petitions under 28 U.S.C. § 2241. See Rule 1(b), § 2254
Rules (“The district court may apply any or all of these rules to a habeas petition not covered by
Rule 1(a).”).
       Respondent is ORDERED to file a response to the § 2241 Petition within twenty-eight

(28) days. Petitioner may, if he chooses, submit a reply to Respondent’s Answer or response

within twenty-eight (28) days of service. Petitioner may request an extension of time to reply if

his motion is filed on or before the due date of his response. The Court will address the merits of

the § 2241 Petition, or of any motion filed by Respondent, after the expiration of the time to

reply, as extended.

       SO ORDERED, this 8th day of March, 2019.

                                                      s/Thomas L. Parker
                                                     THOMAS L. PARKER
                                                     UNITED STATES DISTRICT JUDGE




                                                     2
